Case 2:20-cv-10644-DPH-RSW ECF No. 32-1 filed 07/01/20 PagelD.486 Page1of1

STIPULATION
The undersigned stipulate to the entry of the foregoing Final Judgment and

Permanent Injunction and Other Relief against Defendants Anthony Bowers and

Taylor Made Enterprises, LLC d/b/a Taylor Made Apperal.

Counsel for Plaintiffs

By: Dated: , 2020
WARNER NORCROSS + JUDD LLP

Lyndsay S. Ott (P72949)

lott@wnj.com

45000 River Ridge Drive, Suite 300

Clinton Twp., MI 48038

Phone: 248-784-5080

Fax: 248-603-9680

 

 

 

Defendant Anthony Bowers
Se <—,. Dated: s| 1s , 2020
* —athony Bows SS ,

Defendant Taylor Made Enterprises, LLC d/b/a Taylor Made Apperal

By: TA gee ee ~ Dated: Shs 2020

Anthony Bowers

Registered agent,

Taylor Made Enterprises, LLC
d/b/a Taylor Made Apperal

 

{1153325;v2 yl 4
